249 F.2d 955
PAN-AM SOUTHERN CORPORATION and American Oil Company, Appellants,v.Jack W. CUMMINS and Jewel M. Cummins, His Wife, Appellees.
No. 13358.
United States Court of Appeals Sixth Circuit.
Dec. 5, 1957.

Ferdinand Powell, Jr., of Cox, Epps, Powell & Weller, Johnson City, Tenn., for appellants.
George F. Brandt, and Frank Bryant, Johnson City, Tenn., for appellees.
PER CURIAM.


1
This cause coming on for consideration upon the application of all parties to enter an order by their consent based upon the stipulation of the parties dated the 19th day of November, 1957, and on file herein, and by consent of all of the parties as set forth in said stipulation.


2
It is ordered, adjudged and decreed by the Court that this cause be, and hereby is, remanded to the District Court for the entry of an order in the District Court vacating order or judgment, appealed from, 156 F. Supp. 673, and dismissing said suit, including the original claims and counterclaims, without prejudice to any party, with the court costs in this Court as well as in said District Court to be taxed to the appellant, American Oil Company, provided, however, that said order of dismissal, shall, as between the appellees, Jack W. Cummins and Jewel M. Cummins, his wife, and their attorneys, Messrs.  Green and Brandt and Frank Bryant, preserve intact the lien heretofore declared by the District Court on the Cummins' properties as security for their reasonable attorneys' fees, subject only to the rights of the National Bank of Commerce of New Orleans, and appellant, American Oil Company.